DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (JP 62-170819 A) in view of Bell et al. (US 8,302,489 B2).
Regarding claim 1, Takada et al., herein Takada, discloses a method of measuring a fluid with a vibratory flow meter (fig. 1) including a multichannel flow tube (1), the method comprising: flowing the fluid into two or more fluid channels (104; fig. 1(c)) in the multichannel flow tube (1), the two or more channels (104) formed by a tube perimeter wall (101) and one or more channel divisions extending along at least a portion of the tube perimeter wall (channels 104 are formed by tube 
Regarding claim 8, Takada discloses a method of measuring a fluid with a vibratory meter (fig. 1) comprising a multichannel flow tube (1), the method comprising: receiving an effective diameter                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                    of at least one of the two or more fluid channels (104) of the multichannel flow tube (the effective diameter of channels 104 of tube 1 must be known), the two or more channels (104) formed by a tube perimeter wall and one or more channel divisions extending along at least a portion of the tube perimeter wall (channels 104 are formed by tube perimeter wall 101 and channel divisions extending along at least a portion of tube perimeter wall 101; fig. 1(c)); determining a drive frequency ω (a drive frequency of the flow meter must be known); applying a drive signal at the drive frequency ω to a driver (4) coupled to the multichannel flow tube (a drive signal at a drive frequency is applied to driver 4); and measuring a deflection of the multichannel flow tube (1) with a pickoff (51, 52) attached to the multichannel flow tube (detectors 51 and 52 measure a deflection of tube 1; Abstract, Constitution).
Regarding claim 15, Takada disclose a vibratory meter (fig. 1) including a multichannel flow tube (1), the vibratory meter comprising: a meter assembly (4)                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                     (channels 104 have an effective diameter), a pickoff (51, 52) attached to the multichannel flow tube (1), a driver (4) coupled to the multichannel flow tube (1), the driver (4) being configured to vibrate the multichannel flow tube (Abstract, Constitution); and the meter electronics coupled to the driver (4), with the meter electronics being configured to: receive the effective diameter                          
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                     for at least one of the two or more fluid channels (104) of the multichannel flow tube (the effective diameter of channels 104 must be known); determine a drive frequency ω (a drive frequency must be determined by the meter electronics in order to send a signal to driver 4), wherein the fluid has a velocity of sound c (the fluid must have some velocity of sound), apply a drive signal at the drive frequency ω to the driver (4) coupled to the multichannel flow tube (a drive signal includes the drive frequency); and measure a deflection of the multichannel flow tube (1) with the pickoff (51, 52) attached to the multichannel flow tube (Abstract, Constitution).
Regarding claims 2-7 and 9-14, Takada discloses wherein the fluid is a multiphase fluid (Abstract, Purpose); wherein each of the two or more fluid channels (104) has the effective diameter                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                     in at least a first dimension (channels 104 have                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                    in a first dimension and a second dimension (channels 104 have an effective diameter in first and second dimensions; fig. 1(c)); wherein the one or more channel divisions (104) are substantially straight (channel divisions between channels 104 are straight; fig. 1(c)); wherein the one or more channel divisions (103) are substantially circular (channel divisions between channels 103 are circular; fig. 1(c). 
Takada is silent on the diameter of the fluid channels relative to the velocity of sound of the medium.
However, Bell et al., herein Bell, teaches that the inner diameter of the flow tube is related to the speed of sound of a three phase medium (equation 5) wherein:                         
                            ω
                            =
                             
                            
                                
                                    
                                        
                                            3.86
                                        
                                        
                                            D
                                        
                                    
                                
                            
                            
                                
                                    a
                                
                                
                                    m
                                    i
                                    x
                                
                            
                        
                     in which                         
                            
                                
                                    a
                                
                                
                                    m
                                    i
                                    x
                                
                            
                        
                     is the speed of sound of the three phase medium. Bell further teaches that the diameter of the flow tube and the drive frequency of the flow meter are result-effective variables that affect compressibility of the medium and the accuracy of the flow meter measurements (c. 10, ll. 26-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Takada to optimize the effective diameter of the tube and the drive frequency of the oscillator as taught by Bell, such as by the relationship                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                            ≤
                            0.0894
                            
                                
                                    c
                                
                                
                                    ω
                                
                            
                        
                     , to reduce the compressibility of the medium and achieve more accurate measurements (c. 10, ll. 33-46 and c. 11, ll. 5-20). In modifying the apparatus of Takada with that of Bell, the resulting effective diameter that achieves a desired measurement accuracy may be less than 0.3 inches. 

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (JP 62-170819 A) in view of Bell et al. (US 8,302,489 B2), and further in view of Weinstein (US 8,322,230 B2).
Regarding claim 15, Takada disclose a vibratory meter (fig. 1) including a multichannel flow tube (1), the vibratory meter comprising: a meter assembly (4) communicatively coupled to a meter electronics (meter electronics are required to send a drive signal to driver 4 and receive electrical signals from detectors 51 and 52), the meter assembly comprising: the multichannel flow tube comprising two or more fluid channels (104) formed by a tube perimeter wall and one or more channel divisions extending along at least a portion of the tube perimeter wall (channels 104 are formed by tube perimeter wall 101 and channel divisions extending along at least a portion of tube perimeter wall 101; fig. 1(c)), at least one of the two or more fluid channels (104) having an effective diameter                  
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
             (channels 104 have an effective diameter), a pickoff (51, 52) attached to the multichannel flow tube (1), a driver (4) coupled to the multichannel flow tube (1), the driver (4) being configured to vibrate the multichannel flow tube (Abstract, Constitution); and the meter electronics coupled to the driver (4), with the meter electronics being configured to: receive the effective diameter                  
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
             for at least one of the two or more fluid channels (104) of the multichannel flow tube (the effective diameter of channels 104 must be known); determine a drive frequency ω (a drive frequency must be determined by the meter electronics in order to send a signal to driver 4), wherein the fluid has a velocity of sound c (the fluid must have some velocity of sound), apply a drive signal at the drive frequency ω to the driver (4) coupled to the multichannel flow tube (a drive signal includes the drive frequency); and measure a deflection of the multichannel 
Regarding claims 16-20, Takada discloses wherein each of the two or more fluid channels (104) has the effective diameter                 
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
             in at least a first dimension (channels 104 have an effective diameter in at least a first dimension); wherein at least one of the two or more fluid channels (104) has an effective diameter                 
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
            in a first dimension and a second dimension (channels 104 have an effective diameter in first and second dimensions; fig. 1(c)); wherein the one or more channel divisions (104) are substantially straight (channel divisions between channels 104 are straight; fig. 1(c)); wherein the one or more channel divisions (103) are substantially circular (channel divisions between channels 103 are circular; fig. 1(c). 
Takada is silent on the diameter of the fluid channels relative to the velocity of sound of the medium.
However, Bell et al., herein Bell, teaches that the inner diameter of the flow tube is related to the speed of sound of a three phase medium (equation 5) wherein:                 
                    ω
                    =
                     
                    
                        
                            
                                
                                    3.86
                                
                                
                                    D
                                
                            
                        
                    
                    
                        
                            a
                        
                        
                            m
                            i
                            x
                        
                    
                
             in which                 
                    
                        
                            a
                        
                        
                            m
                            i
                            x
                        
                    
                
             is the speed of sound of the three phase medium. Bell further teaches that the diameter of the flow tube and the drive frequency of the flow meter are result-effective variables that affect compressibility of the medium and the accuracy of the flow meter measurements (c. 10, ll. 26-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Takada to optimize the effective diameter of the tube and the drive frequency of the oscillator as taught by Bell, such as by the relationship                 
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                    ≤
                    0.0894
                    
                        
                            c
                        
                        
                            ω
                        
                    
                
             , to reduce the compressibility of the medium and achieve more accurate measurements (c. 10, ll. 33-46 and c. 11, ll. 5-20). In modifying the 
Takada in view of Bell are silent on the meter electronics receiving an inverse Stokes number and a kinematic viscosity of the fluid.
Weinstein teaches a vibratory flow meter (5) having meter electronics (20) that receives an inverse Stokes number δ (c. 17, ll. 54-62) and a kinematic viscosity ν (c. 11, ll. 25-28) for the fluid.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Takada in view of Bell to consider the inverse Stokes number and kinematic viscosity as taught by Weinstein, to reduce compressibility and speed of sound effects by proper selection of vibrational frequency and amplitude (Weinstein, c. 18, ll. 59-63)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852